 


116 HRES 1017 EH: Providing for consideration of the bill (H.R. 51) to provide for the admission of the State of Washington, D.C. into the Union; providing for consideration of the bill (H.R. 1425) to amend the Patient Protection and Affordable Care Act to provide for a Improve Health Insurance Affordability Fund to provide for certain reinsurance payments to lower premiums in the individual health insurance market; providing for consideration of the bill (H.R. 5332) to amend the Fair Credit Reporting Act to ensure that consumer reporting agencies are providing fair and accurate information reporting in consumer reports, and for other purposes; providing for consideration of the bill (H.R. 7120) to hold law enforcement accountable for misconduct in court, improve transparency through data collection, and reform police training and policies; providing for consideration of the bill (H.R. 7301) to prevent evictions, foreclosures, and unsafe housing conditions resulting from the COVID-19 pandemic, and for other purposes; providing for consideration of the joint resolution (H.J. Res. 90) providing for congressional disapproval under chapter 8 of title 5, United States Code, of the rule submitted by the Office of the Comptroller of the Currency relating to “Community Reinvestment Act Regulations”; and for other purposes.
U.S. House of Representatives
2020-06-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
116th CONGRESS 
2d Session 
H. RES. 1017 
In the House of Representatives, U. S.,

June 25, 2020
 
RESOLUTION 
Providing for consideration of the bill (H.R. 51) to provide for the admission of the State of Washington, D.C. into the Union; providing for consideration of the bill (H.R. 1425) to amend the Patient Protection and Affordable Care Act to provide for a Improve Health Insurance Affordability Fund to provide for certain reinsurance payments to lower premiums in the individual health insurance market; providing for consideration of the bill (H.R. 5332) to amend the Fair Credit Reporting Act to ensure that consumer reporting agencies are providing fair and accurate information reporting in consumer reports, and for other purposes; providing for consideration of the bill (H.R. 7120) to hold law enforcement accountable for misconduct in court, improve transparency through data collection, and reform police training and policies; providing for consideration of the bill (H.R. 7301) to prevent evictions, foreclosures, and unsafe housing conditions resulting from the COVID-19 pandemic, and for other purposes; providing for consideration of the joint resolution (H.J. Res. 90) providing for congressional disapproval under chapter 8 of title 5, United States Code, of the rule submitted by the Office of the Comptroller of the Currency relating to “Community Reinvestment Act Regulations”; and for other purposes. 
 
 
That upon adoption of this resolution it shall be in order to consider in the House the bill (H.R. 51) to provide for the admission of the State of Washington, D.C. into the Union. All points of order against consideration of the bill are waived. An amendment in the nature of a substitute consisting of the text of Rules Committee Print 116–55, modified by the amendment printed in part A of the report of the Committee on Rules accompanying this resolution, shall be considered as adopted. The bill, as amended, shall be considered as read. All points of order against provisions in the bill, as amended, are waived. The previous question shall be considered as ordered on the bill, as amended, and on any further amendment thereto, to final passage without intervening motion except: (1) one hour of debate equally divided and controlled by the chair and ranking minority member of the Committee on Oversight and Reform; and (2) one motion to recommit with or without instructions.  2.Upon adoption of this resolution it shall be in order to consider in the House the bill (H.R. 1425) to amend the Patient Protection and Affordable Care Act to provide for a Improve Health Insurance Affordability Fund to provide for certain reinsurance payments to lower premiums in the individual health insurance market. All points of order against consideration of the bill are waived. In lieu of the amendment in the nature of a substitute recommended by the Committee on Energy and Commerce now printed in the bill, an amendment in the nature of a substitute consisting of the text of Rules Committee Print 116–56, modified by the amendment printed in part B of the report of the Committee on Rules accompanying this resolution, shall be considered as adopted. The bill, as amended, shall be considered as read. All points of order against provisions in the bill, as amended, are waived. The previous question shall be considered as ordered on the bill, as amended, and on any further amendment thereto, to final passage without intervening motion except: (1) three hours of debate equally divided among and controlled by the respective chairs and ranking minority members of the Committees on Education and Labor, Energy and Commerce, and Ways and Means; and (2) one motion to recommit with or without instructions.  
3.Upon adoption of this resolution it shall be in order to consider in the House the bill (H.R. 5332) to amend the Fair Credit Reporting Act to ensure that consumer reporting agencies are providing fair and accurate information reporting in consumer reports, and for other purposes. All points of order against consideration of the bill are waived. The amendment in the nature of a substitute recommended by the Committee on Financial Services now printed in the bill, modified by the amendment printed in part C of the report of the Committee on Rules accompanying this resolution, shall be considered as adopted. The bill, as amended, shall be considered as read. All points of order against provisions in the bill, as amended, are waived. The previous question shall be considered as ordered on the bill, as amended, and on any further amendment thereto, to final passage without intervening motion except: (1) one hour of debate equally divided and controlled by the chair and ranking minority member of the Committee on Financial Services; and (2) one motion to recommit with or without instructions.  4.Upon adoption of this resolution it shall be in order to consider in the House the bill (H.R. 7120) to hold law enforcement accountable for misconduct in court, improve transparency through data collection, and reform police training and policies. All points of order against consideration of the bill are waived. The amendment in the nature of a substitute recommended by the Committee on the Judiciary now printed in the bill, modified by the amendment printed in part D of the report of the Committee on Rules accompanying this resolution, shall be considered as adopted. The bill, as amended, shall be considered as read. All points of order against provisions in the bill, as amended, are waived. The previous question shall be considered as ordered on the bill, as amended, and on any further amendment thereto, to final passage without intervening motion except: (1) four hours of debate equally divided and controlled by the chair and ranking minority member of the Committee on the Judiciary; and (2) one motion to recommit with or without instructions.  
5.Upon adoption of this resolution it shall be in order to consider in the House the bill (H.R. 7301) to prevent evictions, foreclosures, and unsafe housing conditions resulting from the COVID–19 pandemic, and for other purposes. All points of order against consideration of the bill are waived. The bill shall be considered as read. All points of order against provisions in the bill are waived. The previous question shall be considered as ordered on the bill and on any amendment thereto to final passage without intervening motion except: (1) one hour of debate equally divided and controlled by the chair and ranking minority member of the Committee on Financial Services; and (2) one motion to recommit.  6.Upon adoption of this resolution it shall be in order to consider in the House the joint resolution (H.J. Res. 90) providing for congressional disapproval under chapter 8 of title 5, United States Code, of the rule submitted by the Office of the Comptroller of the Currency relating to “Community Reinvestment Act Regulations”. All points of order against consideration of the joint resolution are waived. The joint resolution shall be considered as read. All points of order against provisions in the joint resolution are waived. The previous question shall be considered as ordered on the joint resolution and on any amendment thereto to final passage without intervening motion except: (1) one hour of debate equally divided and controlled by the chair and ranking minority member of the Committee on Financial Services; and (2) one motion to recommit.  
7.The provisions of section 125(c) of the Uruguay Round Agreements Act shall not apply during the remainder of the One Hundred Sixteenth Congress.  8.House Resolution 967, agreed to May 15, 2020, is amended— 
(1)in section 4, by striking July 21, 2020 and inserting July 31, 2020;  (2)in section 11, by striking calendar day of July 19, 2020 and inserting legislative day of July 31, 2020; and 
(3)in section 12, by striking July 21, 2020 and inserting July 31, 2020.  Cheryl L. Johnson,Clerk. 